Opinion by
Mr. Justice McIver,
Plaintiff, occupying the lower floor of a building as a store, was injured by greasy water which leaked down upon his goods from the upper story whenever defendant, who occupied the upper room as a kitchen, scoured her floor. Plaintiff notified defendant to stop the scouring, and defendant, who did her scouring with care, notified plaintiff to remove his goods. The jury in a trial justice’s court gave plaintiff a verdict for $25. On appeal, the Circuit .Judge (Norton) ruled that, there being no evidence of title, it must be assumed that the title was in the parties who had the possession; that the leakage must have been the result of a badly constructed second floor which defendant should have put in proper condition. On appeal to this court, this ruling was approved, and it was further said that a party might b,e liable eiviliter for injury done by his property to the property of another, even though he had used due care to prevent such injury— citing Brooms Legal Maxims, 161, and distinguishing this case from Mills v. Railroad Company, 13 S. C., 97, where an obstruction to the natural flow of water had been removed.